Citation Nr: 0906245	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased (compensable) rating for 
deafness.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to August 
1992.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a February 2005 rating 
decision in which the RO, in pertinent part, denied the 
veteran's claims for increased ratings for the above 
disabilities.

In a February 2008 decision, the Board denied the assignment 
of a schedular rating in excess of 10 percent for bilateral 
tinnitus and remanded the above issues to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

For the reasons expressed below, the case is again being 
remanded to the RO via the AMC, in Washington, DC.  VA will 
notify the appellant if further action, on his part, is 
required.


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

In compliance with the Board's February 2008 remand, in an 
August 2008 letter, the RO informed the Veteran that Travel 
Board hearings were not held at the Baltimore RO and that 
instead he could either testify at a Board hearing in 
Washington, DC, or could testify at an RO hearing before a 
Decision Review Officer (DRO).  As the Veteran did not 
respond within 30 days, his hearing request is deemed 
withdrawn, especially in light of his earlier failure to 
appear, without good cause, for a DRO hearing in May 2006.  
See 38 C.F.R. § 20.704 (2008).

Also in compliance with the Board's remand instructions, the 
August 2008 letter, provided the Veteran with notice 
consistent with the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), with regard to both issues on 
appeal.  However, this letter failed to provide adequate 
notice consistent with the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Here, the August 2008 letter provided some of 
the notice required in (1), (3) and (4) above in relation to 
his claims for increased ratings.  However, this notice did 
not inform the Veteran that he should provide either lay or 
medical evidence of the effect that worsening of his 
disability has on employment and daily life or that should an 
increase in disability be found a disability rating will be 
determined by applying relevant diagnostic codes and may also 
be assigned on an extra-schedular basis.  In addition, the RO 
has not given the general notice required by (2) above.  This 
must be remedied on remand.

As noted in the February 2008 remand, the Board determined 
that consideration of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008) for bilateral tinnitus appeared 
to be reasonably raised by the record and that entitlement to 
an increased (compensable) rating for deafness remained on 
appeal.  In this regard, the Board notes that the September 
2008 supplemental statement of the case (SSOC) neither 
addressed whether either claim should be referred for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) nor the 
findings of an August 2006 VA audiological examination report 
in conjunction with the veteran's claim for a compensable 
rating for his deafness (hearing loss).  See 38 C.F.R. 
§ 19.31 (2008).  This should be done on remand.

The claims file contains records from the Baltimore VA 
Medical Center (VAMC) dated up to October 5, 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the above VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the matters on appeal.  The 
RO's adjudication of the appeal should include consideration 
of all evidence added to the record since the last 
adjudication of the claims and whether referral for an extra-
schedular rating is warranted.  The RO should also consider 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to the holding in Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Baltimore VAMC since 
August 15, 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Send the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
VA to obtain any additional evidence 
pertinent to his appeal that is not 
currently of record.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit to 
establish an increased rating claim(s), 
to include on an extra-schedular basis.  

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate) and 
explain what is needed to substantiate an 
extra-schedular rating.  In particular, 
the RO must notify the Veteran that, to 
substantiate his increased rating claims 
that he must provide, or ask VA to 
obtain, medical or lay evidence showing 
the effect that worsening or increase in 
severity of his tinnitus and hearing loss 
(deafness) has on employment and daily 
life.  In addition, the RO must provide 
at least general notice of all possible 
rating criteria under which the veteran's 
hearing loss may be rated, under 
38 C.F.R. §§ 4.85 and 4.86.  The notice 
should also explain that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes and 
may also be assigned on an extra-
schedular basis for either his tinnitus 
or hearing loss (deafness); and such 
notice must also provide examples of the 
types of medical and lay evidence that 
the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, and after 
completing any additional notification 
and/or development deemed warranted, 
readjudicate the veteran's increased 
rating claims, to include on an extra-
schedular basis, in light of all 
pertinent evidence and legal authority.  
The RO should document its consideration 
of whether "staged rating," pursuant to 
the Hart decision, cited to above, is 
warranted.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




